Title: From Thomas Jefferson to John Wayles Eppes, 8 March 1800
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Philadelphia Mar. 8. 1800.

My last was to Maria of the 12th. of Feb. I have been discouraged from writing under the apprehension that my letters did not get to you. I therefore inclosed that to mr Jefferson. since this I have recieved yours of Feb. 7. 10. 16. & 20. by which I have had acknolege  ments of the receipt of all mine except of Dec. 21. & my last of Feb. 12. this I shall hear of in due time. the former was sent by some people of mr Randolph’s going to Varina. I thank you much for the regular information you have communicated of Maria’s state. tho it has been a painful one to me, yet it is less so than a state of uncertainty & fear. a letter from mr Randolph from Richmond of Feb. 27. informs me that a favorable change had taken place within a few days. I hope your next will confirm this information. the continuance of her indisposition is far beyond any case of the same kind I have ever known before. I inclose you a letter for her from her friend Kitty Church which has been in my hands upwards of a month, owing to it’s having got displaced among my papers.
I had not heard that the smith employed by Richardson had left Monticello. but that had made no change in my mind with respect to Powell, whom I should still have preferred. I shall be glad to engage him to come in the beginning of July so as to be ready to commence work about the middle of that month when our harvest finishes. I should be afraid that were he to go before I go home, some difficulties might occur & deter him from continuing.
We are still entirely without news from Europe. here the lower house is occupied with Jonathan Robbins: and the upper with the Editor of the Aurora, for some publications concerning the Senate in his paper of Feb. 19. some among us insist that Congress have no privileges but those given by the constitution, which go only to their own persons & to proceedings within their own doors: while others insist there is an inherent right of self-preservation in every body of men, which authorises them to do whatever they think necessary for protecting themselves undisturbed in the exercise of their functions. there is little doubt which sentiment will be strongest within doors, & which without.—by stopping enlistments, & suspending for one year the building of the 74s. they reduce the deficit to 3½ millions, which is to be borrowed at any interest the President shall approve.—our envoys having landed at Lisbon may very possibly add somewhat to the length of our session.—present me affectionately to mr & mrs Eppes & the family. to my beloved Maria express the tender anxieties I feel for her and how much I wish it were in my power to go to her. accept assurances to yourself of cordial esteem & attachment from
Your’s affectionately

Th: Jefferson

